DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
Claim 35 recites a “computer readable medium” which, ordinarily, would read upon a transitory signal per se and not comprise statutory subject matter under 35 U.S.C. § 101. However, this limitation has been interpreted consistent with a special definition provided at par. [0064] of the specification-as-filed; to wit: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media ( e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (emphasis added). As such, the present claim is found to comprise patentable subject matter.
Allowable Subject Matter
Claims 21 - 40 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Several of the features of the allowed claims were known in the art as evidenced by Humal (U.S. PG Pub. No. 2015/0049919) at ¶¶ [0016]-[0017] which discloses the image analysis includes calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees using color segmentation at ¶¶ [0037]-[0043]. However, Humal uses color segmentation for counting the number of bees infected with a mite and does not disclose counting the number of bees carrying pollen. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 21
U.S. Patent No. 11,224,206
Claim 1
A system for monitoring the pollination effectiveness of a bee colony, the system comprising: 
A system for monitoring the pollination effectiveness of a bee colony, the system comprising: 
a camera that captures a sequence of video frames of one or more bees; 
a camera that captures a sequence of video frames of one or more bees; 
a processor in communication with the camera, the processor configured to perform image analysis on the sequence of video frames, wherein the image analysis includes: 
a processor in communication with the camera, the processor configured to perform image analysis on the sequence of video frames, wherein the image analysis includes: 
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen; and 
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen using one or more of color segmentation and Haar-type cascade feature detection techniques tuned for pollen detection; and 
storing the activity value for display on a user interface.
storing the activity value for display on a user interface.






(continued on next page)
	
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 22
U.S. Patent No. 11,224,206
Claim 1
The system of claim 21, wherein monitoring pollination effectiveness includes identifying pollen.
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen using one or more of color segmentation and Haar-type cascade feature detection techniques tuned for pollen detection;


Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 23
U.S. Patent No. 11,224,206
Claim 1
The system of claim 21, wherein the processor is configured to perform image analysis using one or more of a plurality of algorithms.
a processor in communication with the camera, the processor configured to perform image analysis on the sequence of video frames…


	
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,224,206 in view of STEWART (U.S. PG Pub. No. 2010/0123777) which discloses a processor that is remotely controllable and at least one parameter of the one or more algorithms is adjusted by a user at ¶¶ [0040]-[0041](“Another illustrative I/O device 114may be a keyboard that can be used to change user -selectable parameters associated with image processing module 110.”) At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to remotely control and allow a parameter of the algorithms to be adjusted by a user, as taught by STEWART, when monitoring the pollination effectiveness of a bee colony, as recited by claim 1 of U.S. Patent No. 11,224,206.  The motivation for doing so comes from the prior art wherein, as a matter of common sense, infer the benefit of remotely controlling monitoring stations located outdoors as obviating the need for users to travel to the outdoor monitoring stations. Therefore, it would have been obvious to combine STEWART with claim 1 of U.S. Patent No. 11,224,206 to obtain the invention specified in this claim.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,224,206 in view of HUMAL (U.S. PG Pub. No. 2015/0049919)  which discloses a processor located proximate to a bee hive at ¶¶ [0103]-[0104]; to wit: “The device (FIG. 2, FIG. 3) is attached to the front wall 101 of the hive… so that bees moving along the landing board towards the hive entrance pass through the range of at least one nozzle… At the front of the main body 104, there is a camera assembly 123, which involves an image processor together with video memory and four cameras… The image processor in the camera assembly 123 observes the landing board. Enough images are acquired and saved of each bee arriving to the hive...” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a processor located proximate to a bee hive, as taught by HUMAL, when using a processor to calculate an activity value relating to the one or more bees according claim 1 of U.S. Patent No. 11,224,206.  The motivation for doing so comes from HUMAL, which discloses that the processor may assist with image analysis of the bees prior to transmitting the data to a network at ¶¶ [0103]-[0104].  Therefore, it would have been obvious to combine HUMAL with claim 1 of U.S. Patent No. 11,224,206  to obtain the invention specified in this claim.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,224,206 in view of HUMAL (U.S. PG Pub. No. 2015/0049919)  which discloses a processor configured to upload one or more of the sequence of video frames based on the activity value at ¶ [0104](“The image processor in the camera assembly 123 observes the landing board. Enough images are acquired and saved of each bee arriving to the hive, to determine by image processing the presence or absence of varroa mite on the bee's body… After that, the image processor resumes analyzing of remaining bees, saving and processing the subsequent images from the cameras. At the same time, the image processor transmits to the computer network data regarding the bees in the collection gages, so that the bee-keeper is informed of their occupation and can empty them in time.”) At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to upload one or more of the sequence of video frames based on the activity value, as taught by HUMAL, after using a processor to calculate an activity value relating to the one or more bees according claim 1 of U.S. Patent No. 11,224,206.  The motivation for doing so comes from HUMAL, which discloses that the data is useful to the bee-keeper, “so that the bee-keeper is informed of their occupation and can empty them in time.”  Therefore, it would have been obvious to combine HUMAL with claim 1 of U.S. Patent No. 11,224,206  to obtain the invention specified in this claim.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 27
U.S. Patent No. 11,224,206
Claim 2
A method for monitoring the pollination effectiveness of a bee colony, the method comprising: 
A method for monitoring the pollination effectiveness of a bee colony, the method comprising: 
capturing, using a camera, a sequence of video frames of one or more bees; 
capturing, using a camera, a sequence of video frames of one or more bees; 
analyzing, by a processor in communication with the camera, the sequence of video frames, wherein analyzing includes: 
analyzing, by a processor in communication with the camera, the sequence of video frames, wherein analyzing includes: 
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen; and 
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen using one or more of color segmentation and Haar-type cascade feature detection techniques tuned for pollen detection; and 
storing the activity value for display on a user interface.
storing the activity value for display on a user interface.

 	
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 28
U.S. Patent No. 11,224,206
Claim 2
The method of claim 27, wherein monitoring pollination effectiveness includes identifying pollen.
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen using one or more of color segmentation and Haar-type cascade feature detection techniques tuned for pollen detection;


	
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 29
U.S. Patent No. 11,224,206
Claim 2
The method of claim 27, wherein the processor is configured to perform image analysis using one or more of a plurality of algorithms.
analyzing, by a processor in communication with the camera, the sequence of video frames, wherein analyzing includes: 

calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen using one or more of color segmentation and Haar-type cascade feature detection techniques tuned for pollen detection; and 


	
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 11,224,206 in view of STEWART (U.S. PG Pub. No. 2010/0123777) for the same reasons as were provided with respect to claim 24, which recites an apparatus configured to perform the same steps as the present method.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 11,224,206 in view of HUMAL (U.S. PG Pub. No. 2015/0049919)  for the same reasons as were provided with respect to claim 25, which recites an apparatus configured to perform the same steps as the present method.	
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 11,224,206 in view of HUMAL (U.S. PG Pub. No. 2015/0049919)  for the same reasons as were provided with respect to claim 26, which recites an apparatus configured to perform the same steps as the present method.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 11,224,206 in view of CAMPBELL et al, “Video Monitoring of Honey Bee Colonies at the Hive Entrance” which discloses the bees are associated with a first bee hive, and comparing the activity value to an activity value calculated with respect to a second bee hive at pp. 3 - 4, secs. 3.2 - 4 (“We have created a manually-annotated dataset of bee video to train motion models (Section 3.3) and to evaluate the overall system… We plan to annotate additional video from an established colony to improve the motion models and provide a more rigorous basis for evaluation.”) At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to compare the activity value to an activity value calculated with respect to a second bee hive, as taught by CAMPBELL, when calculating an activity value according to claim 27 of U.S. Patent No. 11,224,206.  The motivation for doing so comes from CAMPBELL, which discloses that training an activity classifier in the recited manner makes the classifier, “resilient to errors such as track loss and switching between objects as long as direction can be discerned.”  (CAMPBELL, p. 4, sec. 5).  Therefore, it would have been obvious to combine CAMPBELL with claim 27 of U.S. Patent No. 11,224,206 to obtain the invention specified in this claim.


(continued on next page)

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 34
U.S. Patent No. 11,224,206
Claim 2
The method of claim 27, wherein the image analysis includes detecting pollen using one or more of feature detection, color segmentation, and Haar-type cascade.
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen using one or more of color segmentation and Haar-type cascade feature detection techniques tuned for pollen detection;


	
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 35
U.S. Patent No. 11,224,206
Claim 3
A computer-readable medium of instructions that, when executed, cause a processor to perform a method of monitoring pollination effectiveness of a bee colony, the method comprising: 
A computer-readable medium of instructions that, when executed, cause a processor to perform a method, the method comprising: 
capturing, using a camera, a sequence of video frames of one or more bees; 
capturing, using a camera, a sequence of video frames of one or more bees; 
analyzing, by a processor in communication with the camera, the sequence of video frames, wherein analyzing includes: 
analyzing, by a processor in communication with the camera, the sequence of video frames, wherein analyzing includes: 
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen; and 
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen using one or more of color segmentation and Haar-type cascade feature detection techniques tuned for pollen detection; and 
storing the activity value for display on a user interface.
storing the activity value for display on a user interface.






(continued on next page)

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 36
U.S. Patent No. 11,224,206
Claim 3
The computer-readable medium of claim 35, wherein monitoring pollination effectiveness includes identifying pollen.
calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen using one or more of color segmentation and Haar-type cascade feature detection techniques tuned for pollen detection;


	
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,224,206. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 37
U.S. Patent No. 11,224,206
Claim 3
The method of claim 35, wherein the processor is configured to perform image analysis using one or more of a plurality of algorithms.
analyzing, by a processor in communication with the camera, the sequence of video frames, wherein analyzing includes: 

calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees carrying pollen using one or more of color segmentation and Haar-type cascade feature detection techniques tuned for pollen detection; and 


	
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 11,224,206 in view of STEWART (U.S. PG Pub. No. 2010/0123777) for the same reasons as were provided with respect to claim 24, which recites an apparatus configured to perform the same steps as the present instructions.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 11,224,206 in view of HUMAL (U.S. PG Pub. No. 2015/0049919)  for the same reasons as were provided with respect to claim 25, which recites an apparatus configured to perform the same steps as the present method.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 11,224,206 for the same reasons as were provided with respect to claim 26, which recites an apparatus configured to perform the same steps as the present method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668